          Case 2:18-cv-02810-KJM-AC Document 22 Filed 01/02/20 Page 1 of 2


Rory Leisinger, Esq.
Leisinger Law, LLP
225 E. Badillo
Covina, CA 91723
Tel: (626) 331-1520
Email: Rory@leisingerlaw.com
Attorney fo Plaintiff, IRINIA ESPIRITU


                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

IRINA ESPIRITU,                                    Case No: 2:18-cv-02810-KJM-AC

                 Plaintiff,
                                                   ELECTRONICALLY FILED
v.

CAPITAL ONE BANK (USA),N.A.,

                 Defendants.


                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, Irina Espiritu (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

with each party to bear its own costs and fees.

JOINTLY SUBMITTED BY:

     /s/ Marcos D. Sasso (with permission)         /s/ Rory Leisinger
     Marcos D. Sasso                               Rory Leisinger, Esq.
     BALLARD SPAHR LLP                             Leisinger Law, LLP
     2029 Century park East, Suite 800
                                                   225 E. Badillo
     Los Angeles, CA 90067-2909
     T: (424) 204-4400                             Covina, CA 91723
     F: (424) 204-4350                             Tel: (626) 331-1520
     E: sassom@ballardspahr.com                    Email: Rory@leisingerlaw.com
      COUNSEL FOR DEFENDANT                        COUNSEL FOR PLAINTIFF
       Case 2:18-cv-02810-KJM-AC Document 22 Filed 01/02/20 Page 2 of 2


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of January 2020, I electronically filed the foregoing

Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.


 Marcos D. Sasso
 BALLARD SPAHR LLP
 2029 Century park East, Suite 800
 Los Angeles, CA 90067-2909
 T: (424) 204-4400
 F: (424) 204-4350
 E: sassom@ballardspahr.com
 COUNSEL FOR DEFENDANT




                                                     /s/ Rory Leisinger
                                                     Rory Leisinger, Esq.
                                                     Leisinger Law, LLP
                                                     225 E. Badillo
                                                     Covina, CA 91723
                                                     Tel: (626) 331-1520
                                                     Email: Rory@leisingerlaw.com
                                                     COUNSEL FOR PLAINTIFF




                                                2
